Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carter, Reg. No. 56,661 on April 20th, 2021.

The application has been amended as follows: 

Claims 7 and 14 should recite:

7. (Currently Amended) The information handling system of claim 1, wherein the battery management unit is further configured to: 
determine that a third timeout value has been reached; 
in response to determining that the third timeout value has been reached, for each battery cell of the plurality of battery cells of the battery system: 
determine an internal resistance value associated with the battery cell; 
determine if the internal resistance value is less than or equal to a threshold internal resistance value; 

if the internal resistance value is less than or equal to the threshold internal resistance 
increment a third temporary fail count associated with the battery cell; and 
prevent the at least one of charging and discharging the battery cell; 
determine if the third temporary fail count is above a third temporary fail count threshold; 
if the third temporary fail count is not above the third temporary fail count threshold, permit charging and discharging the battery cell; and 
if the third temporary fail count is above the third temporary fail count threshold, log the permanent failure of the battery cell.

14. (Currently Amended) The method of claim 8, further comprising: 
determining that a third timeout value has been reached; 
in response to the determining that the third timeout value has been reached, for each battery cell of the plurality of battery cells of the battery system: 
determining an internal resistance value associated with the battery cell; 
determining if the internal resistance value is less than or equal to a threshold internal resistance value; 
if the internal resistance value is not less than or equal to the threshold internal resistance value, performing the permitting the battery cell to be charged and discharged; 
internal resistance 
incrementing a third temporary fail count associated with the battery cell; and 
performing the preventing the at least one of charging and discharging the battery cell; 
determining if the third temporary fail count is above a third temporary fail count threshold; ATTORNEY DOCKETPATENT APPLICATION 016295.556516/421,718 8 
if the third temporary fail count is not above the third temporary fail count threshold, performing the permitting the battery cell to be charged and discharged; and 
if the third temporary fail count is above the third temporary fail count threshold, performing the logging the permanent failure of the battery cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYCE M AISAKA/           Primary Examiner, Art Unit 2851